19-1570-cv
     Alharbi v. Miller

                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION ASUMMARY ORDER@).       A PARTY CITING TO A
     SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
     REPRESENTED BY COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 17th day of November, two thousand twenty.
 4
 5           PRESENT: RAYMOND J. LOHIER, JR.,
 6                            MICHAEL H. PARK,
 7                                    Circuit Judges,
 8                            JED S. RAKOFF,*
 9                                    Judge.
10           ------------------------------------------------------------------
11           AHMED ALHARBI, GAMEELAH
12           ALHARBI, RIYADH ALHARBI,
13           NIDAL ASSIEEBY, AHMAD
14           ALHARBI, YAHYA MURSHED,
15           GHADEER MURSHED, SAADIA
16           NASSER, TAHA THABIT, AISHA
17           THABIT, QASEM THABIT,
18           ABDULLAH MUGAMAL, EMAD
19           MUGAMAL, JEHAN AL NAJJAR,


     * Judge Jed S. Rakoff, of the United States District Court for the Southern District of
     New York, sitting by designation.
 1   DUAA MUGAMAL, MUSLEH
 2   MUGAMAL, MOHAMED
 3   MUGAMAL, HUSSAIN
 4   MUGAMAL, SAMIA AL-NAMER,
 5   SADAM MUGAMAL, YASMEEN
 6   MUGAMAL, SALAH MUGAMAL,
 7   NADIA SALEH, NOORIA
 8   MUGAMAL, LAYAN MUGAMAL,
 9   HUSSEIN ALI, LAILA ALI,
10   DHEYAZAN SAEED, SAIF SAEED,
11   RUQAIA ALDAFRI, RASHED AL
12   SHUGAA, ALI MUSSA, ISEAL
13   MUSA, ALTAZAM ALGAAD,
14   AHMED AL SAIDI, NUGOOD
15   AHMED, BASSAM ALMONTASER,
16   SALEH MURSHED, AISHA RAGIH,
17   HANAN NAGI, ALI HAMOOD,
18   MOHAMMED HUSAIN, YASEEN
19   HUSSEIN, ZAHR ALMULAIKI,
20   FADIL ALMULAIKI, KAID SALEH,
21   TAHANI ALI, MOHAMED TAHER,
22   YASSIN TAHER, ARWA QAHTAN,
23   REDAN QAHTAN, HIZAM
24   ALZOOKARI, LUTFIAH AL
25   GAMAL, GAMIL ASSEADY,
26   AHMED ASSAEDY, WEDAD ALI,
27   ABDULBASET RAGEH, KAMAL
28   SALIM, NASSER SALIM, ABDUH
29   AHMED ALQASSARI, EHTIRAM
30   YAHYA, ASHWAK MUKBIL,
31   TAHANI QASEM, AHLAM
32   MOHAMED, NESMAH ALI,
33   TAMNIA MURSHED, ABDULAZIZ
34   ALI, SABAH MURSHED, AISHA

                              2
 1   ALI, RAWAIAH NASSER, BASMA
 2   HADI, AHMED MOHAMED,
 3   MOHAMED HADI, ALSAMAWI
 4   MUTAHAR, SABAH MOHAMMED,
 5   KAFA ALMUNTASER, GANA
 6   HADI, RADWAN ALI,
 7   MURTADHA SALEH, KAWTHER
 8   HADI, SABAH MUTHANA, LAYLA
 9   QASEM, AMANI SALEH, FERYAN
10   ALI, SULTAN AL WADI, FARES
11   AL-SHALH, RADWAN SALEH,
12   MARIAM MUTHANA, ALI
13   MURSHED, RIYADH ALI, FATIMA
14   ALI, ALFIAH KAID, ROUWAIDA
15   ALCHOUJAA, ASIA MATHAR,
16   EBRAHIM AL-SHALH, HASSAN
17   MURSHED, GAWAHER QASEM,
18   ALVA AHMED, ABEER JABAR,
19   SIHAAM AL-ROWHANI, SAMAH
20   MUTHANA, GHADEER AL-
21   HOWTHI, FARAH MOHAMED,
22   WASSEEM MOHAMED,
23   MOHAMED SALEH, MONTASER
24   ALI, SUMAIA ABDULRAHMAN,
25   HAFEDH OBAD, ENAS SALEH,
26   NOOR MUTHANA, SULTAN
27   OBAD, MONA OBAID, AMANI
28   SALEH, ERADAH ALZINADANI,
29   SUAD ABDULLAH MUTHANA,
30   DHEYAZAN QAID, SUAD YEHYA
31   MUTHANA, ABDUL HADI, AWAD
32   HADI, ENTIBAH MARCHED,
33   HADI MOHAMMED, QUANAF


                             3
 1   JABAR, KAREM MOHAMED, ALI
 2   SALEH,
 3
 4                   Plaintiffs-Appellants,
 5
 6             v.                                                         No. 19-1570-cv
 7
 8   STEPHEN MILLER, SENIOR POLICY ADVISOR
 9   FOR THE PRESIDENT, DONALD J. TRUMP,
10   PRESIDENT OF THE UNITED STATES OF
11   AMERICA, UNITED STATES OF AMERICA,
12   MICHAEL POMPEO, SECRETARY OF THE
13   UNITED STATES DEPARTMENT OF STATE,
14   UNITED STATES DEPARTMENT OF STATE,
15   UNITED STATES EMBASSY IN DJIBOUTI,
16   CHAD F. WOLF, ACTING SECRETARY OF
17   UNITED STATES DEPARTMENT OF
18   HOMELAND SECURITY, CHRISTOPHER
19   WRAY, DIRECTOR OF FEDERAL BUREAU OF
20   INVESTIGATION, FEDERAL BUREAU OF
21   INVESTIGATION, U.S. CUSTOMS AND
22   BORDER PROTECTION, WILLIAM P. BARR,
23   ATTORNEY GENERAL OF THE UNITED
24   STATES OF AMERICA,
25
26                   Defendants-Appellees.
27
28   ------------------------------------------------------------------




                                                  4
 1         FOR PLAINTIFFS-APPELLANTS:                 JULIE A. GOLDBERG, Goldberg
 2                                                    and Associates, Bronx, NY.
 3
 4         FOR DEFENDANTS-APPELLEES:                  JOSHUA S. PRESS, Trial
 5                                                    Attorney, Office of
 6                                                    Immigration Litigation
 7                                                    (Samuel P. Go, Assistant
 8                                                    Director, William C. Peachey,
 9                                                    Director, District Court
10                                                    Section, Office of Immigration
11                                                    Litigation, on the brief), for
12                                                    Jeffrey B. Clark, Acting
13                                                    Assistant Attorney General,
14                                                    Civil Division, United States
15                                                    Department of Justice,
16                                                    Washington, DC (Joseph
17                                                    Marutollo, Assistant United
18                                                    States Attorney, on the brief, for
19                                                    Richard P. Donoghue, United
20                                                    States Attorney for the Eastern
21                                                    District of New York,
22                                                    Brooklyn, NY).

23         Appeal from a judgment of the United States District Court for the Eastern

24   District of New York (Brian M. Cogan, Judge).

25         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

26   AND DECREED that the appeal is DISMISSED in part and the judgment of the

27   District Court is otherwise AFFIRMED.




                                             5
 1         The Plaintiffs-Appellants are Yemeni visa applicants and their sponsors.

 2   They appeal from a judgment of the District Court (Cogan, J.) granting the

 3   Government’s motion to dismiss their claims for an order compelling the

 4   Government to adjudicate their visa applications and provide them with visas.

 5   On appeal, the Plaintiffs-Appellants challenge only the District Court’s

 6   conclusions with respect to their claims under the Mandamus Act, 28 U.S.C.

 7   § 1361, the Administrative Procedure Act (APA), 5 U.S.C. § 500 et seq, and the

 8   Due Process Clause of the Fifth Amendment. Because all of the Plaintiffs-

 9   Appellants’ applications have been adjudicated, the Government now moves to

10   dismiss the appeal as moot. We assume the parties’ familiarity with the

11   underlying facts and prior proceedings, to which we refer only as necessary to

12   explain our decision to dismiss the appeal in part and affirm in part.

13         The Plaintiffs-Appellants seek an order that both compels adjudication of

14   their visa applications and requires the Government to actually issue the visas

15   for which they applied. It is undisputed that the vast majority of the Plaintiffs-

16   Appellants have now been issued visas. As to those individuals, we agree with

17   the Government that the appeal must be dismissed as moot. Knox v. Serv.


                                              6
 1   Emps. Int’l Union, Local 1000, 567 U.S. 298, 307 (2012) (“A case becomes moot . . .

 2   when it is impossible for a court to grant any effectual relief whatever to the

 3   prevailing party.” (quotation marks omitted)).

 4         The dispute remains live, however, with respect to those twenty-one

 5   Plaintiffs-Appellants whose visa applications have been refused, because they

6    continue to seek an order on the merits compelling the Government to issue visas

7    to them. The District Court dismissed the claims of the remaining Plaintiffs-

 8   Appellants under the doctrine of consular nonreviewability. We agree. 1

 9         Each Plaintiff-Appellant excluded from entry was excluded “on the basis

10   of a facially legitimate and bona fide reason,” and so our review can go no

11   further. Kleindienst v. Mandel, 408 U.S. 753, 770 (1972). Most of the excluded

12   Plaintiffs-Appellants were excluded on statutory substantive inadmissibility

13   grounds. See, e.g., 8 U.S.C. § 1182(a)(6)(C)(i) (willful material

14   misrepresentation); § 1182(a)(6)(E) (smuggling).




     1 To the extent that Appellants argue that the doctrine of consular nonreviewability
     does not apply to claims asserted under the APA, they forfeited the contention by
     failing to raise it in the proceedings before the District Court. See In re Nortel
     Networks Corp. Sec. Litig., 539 F.3d 129, 132 (2d Cir. 2008).

                                                7
 1         Only two Plaintiffs-Appellants were ultimately excluded on the basis of

 2   Presidential Proclamation 9645. They contend that they are exempt from

 3   Proclamation 9645 because they were given “approval notices” before the

 4   Proclamation took effect. The approval notices, they claim, constituted “issued

 5   visas” that could not be revoked pursuant to Section 6(c) of the Proclamation.

 6   We agree with the District Court, however, that the “approval notices” were not

 7   “issued visas.” Therefore, we conclude that the refusals based on Proclamation

 8   9645 were facially legitimate and bona fide.

 9         We have considered the Plaintiffs-Appellants’ remaining arguments and

10   conclude that they are without merit. For the foregoing reasons, the appeal is

11   DISMISSED in part, and the judgment of the District Court is otherwise

12   AFFIRMED.

13                                         FOR THE COURT:
14                                         Catherine O’Hagan Wolfe, Clerk of Court




                                             8